               Case 2:16-cv-02419-JZB Document 91 Filed 07/09/19 Page 1 of 3



1    Paul A. Rossi, Esq.
     IMPG Advocates, Inc.
2
     Counsel to Plaintiff
3    316 Hill Street
     Mountville, PA 17554
4    717.681.8344
     Paul-Rossi@comcast.net
5

6    Admission Pro Hac Vice

7
                                  UNITED STATES DISTRICT COURT
8                                  FOR THE DISTRICT OF ARIZONA
9
     ROQUE “ROCKY” DE LA FUENTE,                        Case No.: 2:16-cv-02419-PHX-JZB
10
                    Plaintiff,
11
     vs.                                                PLAINTIFF’S MOTION TO AMEND OR
12                                                      ALTER THE JUDGMENT OF THE COURT
13   MICHELE REAGAN, in her official capacity as
     the Secretary of State of Arizona,
14
                    Defendants.
15

16
      PLAINTIFF’S MOTION TO AMEND OR ALTER THE JUDGMENT OF THE COURT
17

18
            Pursuant to Federal Rule of Civil Procedure 59(e), Plaintiff respectfully request that this
19
     Court amend or alter its judgment granting Defendant’s motion for summary judgment and
20
     denying Plaintiff’s motion for summary judgment in the Court’s Order dated June 11, 2019 (Doc.
21

22   #89). Plaintiff respectfully requests that this court vacate the June 11, 2019 Order and enter a

23   stay in this case pending the Ninth Circuit’s pending decision in Roque “Rocky” De La Fuente v.
24
     Padilla, 9th Circuit, Appeal No. 17-56668 (Argued and Submitted March 12, 2019). For the
25
     reasons more specifically set forth in Plaintiff’s attached memorandum in support of the instant
26
     motion the Ninth Circuit’s pending decision is likely to be binding on Plaintiff’s claim that
27

28   Arizona’s signature requirement for independent presidential candidates in unconstitutional.
     PLAINTIFF’S MOTION TO AMEND OR ALTER THE JUDGMENT OF THE COURT - 1
               Case 2:16-cv-02419-JZB Document 91 Filed 07/09/19 Page 2 of 3



1    While Plaintiff contends that this Court’s decision to ignore clear precedent on the county
2
     distribution requirement and the differentiation on the number of signatures Arizona requires
3
     new parties to collect versus the higher number of signatures required for independent
4
     presidential candidates to gain ballot access is contrary to law, an appeal of this Court’s Order of
5

6    June 11, 2019 will be unnecessary if, as Plaintiff believes based on oral argument in Roque

7    “Rocky” De La Fuente v. Padilla, the Ninth Circuit will shortly issue an opinion adopting the
8
     reasoning of other district and circuit courts, cited and bypassed by the Court in this case, and
9
     rule that California’s excessive signature requirement imposed on independent presidential
10
     candidate to secure ballot access is unconstitutional. Plaintiff believes that the Ninth’s Circuit
11

12   decision in Roque “Rocky” De La Fuente, will be binding on the decision of any appeal of this

13   Court’s decision to the Ninth Circuit.
14
            Plaintiff reached out to opposing counsel on July 9, 2019 by email and telephone to
15
     attempt to secure their concurrence in the instant motion. Plaintiff was not able to receive a
16
     response and must represent that Defendant does not join in the instant motion.
17

18          Accordingly, Plaintiff respectively moves that this court vacate the Court’s Order dated

19   June 11, 2019 and impose a stay in this action until the Ninth Circuit issues its opinion in Roque
20
     “Rocky” De La Fuente v. Padilla, 9th Circuit appeal No. 17-56668
21
                                                   Respectfully submitted,
22

23
     Dated: July 9, 2019                           ___s/ Paul A. Rossi____________
24                                                 Paul A. Rossi, Esq.
                                                   Counsel to Plaintiff
25                                                 IMPG Advocates, Inc.
                                                   316 Hill Street
26
                                                   Mountville, PA 17554
27                                                 717.681.8344
                                                   Paul-Rossi@comcast.net
28
     PLAINTIFF’S MOTION TO AMEND OR ALTER THE JUDGMENT OF THE COURT - 2
              Case 2:16-cv-02419-JZB Document 91 Filed 07/09/19 Page 3 of 3



1                                    CERTIFICATE OF SERVICE
2
            Plaintiff, by and through his undersigned legal counsel, hereby certifies that on this date a
3
     true and correct copy of the foregoing document was served via the Court’s ECF system on the
4
     following opposing counsel:
5

6    Kara Karlson
     Office of the Attorney General – Phoenix
7    Counsel for Defendants
     1275 W Washington Street
8
     Phoenix AZ 85007-2997
9    Phone: 602-542-8118
     Fax: 602-542-8308
10   AdminLaw@azag.gov
     Kara.Karlson@azag.gov
11

12   Joseph Eugene LaRue
     Office of the Attorney General – Phoenix
13   Counsel for Defendants
     1275 W Washington Street
14
     Phoenix AZ 85007-2997
15   Phone: 602-542-1763
     Fax: 602-542-8308
16   AdminLaw@azag.gov
     Joseph.Larue@azag.gov
17

18   Dated: July 9, 2019                          ___s/ Paul A. Rossi____________
                                                  Paul A. Rossi, Esq.
19                                                Counsel to Plaintiff
                                                  IMPG Advocates, Inc.
20
                                                  316 Hill Street
21                                                Mountville, PA 17554
                                                  717.961.8978
22                                                Paul-Rossi@comcast.net
23

24

25

26

27

28
     PLAINTIFF’S MOTION TO AMEND OR ALTER THE JUDGMENT OF THE COURT - 3
